Citation Nr: 0023696	
Decision Date: 09/06/00    Archive Date: 09/12/00

DOCKET NO.  95-23 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1974 to 
January 1975 and from July 1975 to July 1978.

The current appeal arose from an April 1994 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Diego, California.  The RO, in pertinent part, 
denied entitlement to service connection for PTSD.

In December 1995, the veteran presented oral testimony before 
a Hearing Officer at the RO; a transcript of which has been 
associated with the claims file.

In August 1997 the Board of Veterans' Appeals (the Board) 
remanded the claim to the RO for additional development and 
adjudicative actions.

In March 2000, the RO affirmed the determination previously 
entered.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  The record does not establish that the veteran engaged in 
combat in service.

2.  There is no competent medical evidence of noncombat 
stressor corroboration to support a diagnosis of PTSD 
resulting from military service.

3.  The medical evidence does not establish a diagnosis of 
PTSD which has been linked to active duty.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131, 1154(a), 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records reveal the veteran was diagnosed with 
alcoholism in April 1977, and was hospitalized for 
approximately one month.  The hospitalization summary report 
showed he was in treatment for the alcoholism.

The veteran's record of service (DD-214) shows he was trained 
as a mail clerk and a chief clerk.  There are no decorations 
denoting combat, or service in Vietnam.

In a VA Form 21-4138, Statement in Support of Claim, received 
in April 1994, the veteran stated his tour of duty at the end 
of the Vietnam war was a time of tremendous stress and 
emotional strain.  He stated this resulted in nightmares, 
excess drinking, inability to sleep at night, paranoia, 
excessive weight gain, depression, etc.  The veteran alleged 
that he was subjected to rocketed choppers, jeeps, and 
various equipment, which would contain human clothing and 
human parts embedded into the equipment.  He additionally 
stated that the Vietnam soldiers were treated better than the 
Marines, whom had been given valor decorations.

The veteran stated he was spit at by people because he was 
wearing a uniform, and that he was hidden in lockers during 
inspections because he was overweight and was subject to 
gross discrimination because of this.  He alleged he had 
viewed boxes with remains being transported from Vietnam and 
saw a helmet with shreds of clothing embedded in a "cobra 
attack chopper" that had been rocketed.  The veteran stated 
the smell of this still gave him nightmares.

The veteran stated he was criticized because he was not a 
combat veteran.  However, he stated he was told to treat the 
veterans with decorations and campaign awards like "dogs."  
He stated that his drinking became worse because of all the 
stress.

The veteran stated he still had problems and nightmares as a 
result of his inservice experiences.  He stated he still 
would become depressed and cry when he would see the Vietnam 
wall in Washington, D.C.

In a March 1995 statement, the veteran's spouse stated she 
had known the veteran for about four and one-half years and 
had witnessed his depression, rage, nightmares, cold sweats, 
insomnia, and physical pain.  She stated she felt the veteran 
was in need of professional help.  The veteran's spouse 
stated she understood PTSD because her father was a Vietnam 
veteran, and the veteran had the same symptoms as her father.

An April 1995 private psychological evaluation shows no 
report of military stressors.  The veteran described problems 
with anxiety, depression, sleep disruptions, and dizziness.  
The psychologist entered diagnoses of generalized anxiety 
disorder and PTSD.

A May 1995 letter from private examiner shows the veteran 
underwent psychological testing which resulted in diagnoses 
of PTSD and anxiety neurosis.

A May 1995 VA outpatient treatment report shows the veteran 
informed the examiner he had PTSD and was being followed by a 
psychiatrist.  The examiner noted the veteran did not meet 
the criteria for PTSD  The diagnostic impression was "PTSD 
by history."

A June 1995 private medical record shows a diagnosis of PTSD.  
No stressors were reported.

In December 1995 the veteran and his spouse presented oral 
testimony before a Hearing Officer at the RO.  The veteran 
testified that during service he had to go through things 
like cobra attack choppers that had been rocketed and armored 
personnel carriers that had been land mined or rocketed with 
the remains dead people usually inside.  He stated there were 
pieces of hair hanging in the metal, putrid smells on some of 
the objects, a boot with an imprint in it, a helmet, which 
had been embedded into the metal, and other items.  The 
veteran noted he mostly reviewed war-damaged vehicles.

The veteran's spouse testified that he had pushed her a 
couple of times when he was angry, but denied that he had hit 
her.  The veteran described difficulty sleeping, feeling 
suicidal, and being easily irritated.  He stated he had not 
worked in two years.

A December 1995 statement from a private examiner states he 
was treating the veteran for chronic debilitating conditions 
of major depressive disorder and PTSD, which was 100 percent 
disabling.

A February 1996 letter from a private registered nurse shows 
the veteran was seen in May 1995 complaining of signs and 
symptoms of PTSD relating to noncombat military service.  She 
stated the veteran's traumatizing experiences revolved around 
state-side service with combat veterans and subsequent 
problems.  

A February 1996 VA psychiatric examination report shows the 
examiner had an opportunity to review the veteran's claims 
file.  He reported his life was over.  He described seeing 
the faces of men etched into the steel on the walls and 
having combat intrusive thoughts.  He stated he had worked as 
an orders clerk during service.  He described getting damaged 
equipment from the war and being required to write down the 
serial numbers on it.  He stated he saw hair growing out of 
steel and boots of guys that were killed.  He stated he could 
only imagine the horror of the war and how these people had 
died.

The veteran stated he had difficulty sleeping during the 
night, but would catch up during the day.  He described 
himself as suicidal and having attempted suicide five times 
in the past.

The examiner stated that no actual combat was reported, but 
that he heard no plausible stressors or traumatic events that 
could cause PTSD in his experience nor cause the dramatic 
symptoms described by the veteran.  He stated the mental 
status examination was compatible with a severe personality 
disorder with dysthymia and massive impulse control problems.

The examiner stated that although the veteran described 
symptoms of PTSD, he saw no believable stressors.  Under Axis 
I, he entered diagnoses of alcohol abuse and polysubstance 
abuse, both in remission and both existing prior to the 
veteran's entrance into service.  Under Axis II, the examiner 
entered a diagnosis of mixed personality disorder, which he 
stated was the primary diagnosis in his opinion.

A March 1996 private medical record shows the veteran 
reported his symptomatology began when he was in the Marine 
Corps.  The examiner stated that he rambled in a 
disorganized, circumstantial fashion as to his being 
stationed in California in 1974 and 1975.  He described his 
duties in service as processing machinery that had been 
damaged from the war.  The veteran stated the machinery 
included a lot of jeeps, trucks, tanks, and other vehicles.

The veteran stated that many of these pieces of equipment 
were the remains of dead bodies, mostly blood stains, 
sometimes shoes and boots, but often burned-in blood stains 
on the walls of the machinery.  He described having to crawl 
through these blown-up hulks and that it produced a lot of 
anxiety.  He stated the smell of the burned flesh and blood 
was very nauseating.  He reported he tried to get out of this 
duty, but remained in it for 18 months.  He stated he had two 
suicide attempts in service because of his duties.

The examiner entered a diagnosis of PTSD and stated the 
following:

The diagnosis of [PTSD] is difficult to 
make in this case because the stressors 
the patient faced that are mostly related 
to his symptoms were not in fact, life-
threatening.  However, studies by the 
[VA] and National Vietnam Veterans 
Association, of [PTSD] has [sic] shown 
that besides combat veterans, among those 
most susceptible to [PTSD] were those 
people who had to process the remains of 
dead soldiers, similar to this patient.  
This in and of itself is not life-
threatening, however, in this case I 
think there are other factors involved.  
This patient had spent a lot of time with 
soldiers who came back from Vietnam and I 
think he overidentified (and somewhat 
pathologically identified) with these men 
and their more combat-related symptoms of 
hypervigilance, fear, and violent 
impulses.  It is also possible that this 
man who has an unstable personality 
organization was more vulnerable to these 
kinds of symptoms and maybe more 
vulnerable also by possible repressed 
past trauma. . . .

Criteria

Generally, for service connection to be granted, it is 
required that the evidence establish that a particular injury 
or disease resulting in chronic disability was incurred in 
service, or if preexisting service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 1991).  

When a disability is not initially manifested during service 
or within an applicable presumptive period, "direct" 
service connection may nevertheless be established by 
evidence demonstrating the disability was in fact incurred or 
aggravated during the veteran's service.  38 U.S.C.A. 
§ 1113(b) (West 1991 & Supp. 2000); 38 C.F.R. § 3.303(d) 
(1999).

Adjudication of a well-grounded claim of service connection 
for PTSD requires the evaluation of the evidence in light of 
the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization 
in which the veteran served, the veteran's military records, 
and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a) (West 1991).

Under the provisions for direct service connection for PTSD, 
60 Fed. Reg. 32807-32808 (1999) (codified at 38 C.F.R. 
§ 3.304(f)), service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125 (diagnosis of mental disorder); a link, 
established by medical evidence, between the current symptoms 
and an in-service stressor; and credible supporting evidence 
that the claimed in-service stressor occurred.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 394 (1996).

The VA regulation was changed in June 1999 to conform to the 
United States Court of Appeals for Veterans Claims (the 
Court) determination in Cohen v. Brown, 10 Vet. App. 128 
(1997).  As the Cohen determination was in effect when the RO 
reviewed this case, the Board finds no prejudice to the 
veteran in proceeding with this case at this time.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).

The award of service connection for PTSD, therefore, requires 
the presence of three elements: (1) a medical diagnosis of 
PTSD diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125; (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a link between current symptomatology and the 
specified claimed in-service stressor.

The claims file contains diagnoses of PTSD as evidenced by VA 
hospitalization summary and examination reports.  The veteran 
has stated only that he had engaged in combat.  He has been 
asked repeatedly by VA to submit his stressors.  The 
stressors he has submitted are vague.  He has reported that 
his unit received incoming fire.  However, initially, the 
veteran had reported not having engaged in combat.  

Regardless, the Board finds that the health care 
professionals who promulgated the diagnoses of PTSD have 
linked the disorder to events the veteran reportedly 
experienced while in service, and in particular while in 
Vietnam.  Thus, the Board finds the record establishes the 
first and third elements set out above. 38 C.F.R. § 3.304(f).

Therefore, the claim of entitlement to service connection for 
PTSD in this appeal must be decided based upon the question 
of whether the in-service stressor(s) or Vietnam combat 
history reported by the veteran and relied upon by the 
competent medical professionals diagnosing PTSD occurred, as 
substantiated by competent corroborating evidence.  That 
question involves both consideration of the facts as 
presented and the credibility of the evidence contained in 
the instant record.

The Court has held that, "[i]t is the duty of the Board as 
the fact finder to determine credibility of the testimony and 
other lay evidence."  Culver v. Derwinski, 3 Vet. App. 292, 
297 (1992).  The Court in Zarycki v. Brown, 6 Vet. App. 91 
(1993), set forth the foundation for the framework now 
established by the case law for establishing the presence of 
a recognizable stressor, which is the essential prerequisite 
to support the diagnosis of PTSD.

The Court noted that the evidence necessary to establish the 
existence of the recognizable stressor during service will 
vary depending on whether or not the veteran was "engaged in 
combat with the enemy" under 38 C.F.R. § 1154(b) (West 1991) 
and 38 C.F.R. § 3.304 (1999), as determined through 
recognized military citations or other service department 
evidence.



In other words, a veteran's bare assertions that he "engaged 
in combat with the enemy" are not sufficient, by themselves, 
to establish this fact.  If the determination of combat 
status is confirmed, then (and only then), a second step 
requires that the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence, and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," e.g., credible, 
and "consistent with the circumstances, conditions, or 
hardships of such service."  Zarycki, 6 Vet. App. at 98.

The Court in Moreau v. Brown, 9 Vet. App. 389 (1996), citing 
the MANUAL M21-1 Part VI, 7.46.c (Oct. 11, 1995) held that 
"credible supporting evidence" of a non-combat stressor 
"may be obtained from" service records or "other sources."

The Court further held that while the MANUAL M21-1 provisions 
did not expressly state whether the veteran's testimony 
standing alone could constitute credible evidence of the 
actual occurrence of a non-combat stressor, the Court's 
holding in Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996), 
established, as a matter of law, that "if the claimed 
stressor is not combat-related [the] appellant's lay 
testimony regarding the in-service stressors is insufficient 
to establish the occurrence of the stressor."

Further, the Court held in Moreau, the fact that a medical 
opinion was provided relating PTSD to events the veteran 
described in service could not constitute "credible 
supporting evidence" of the existence of the claimed non-
combat stressor.  Id.

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court noted 
that VA had adopted a final rule in October 1996, effective 
November 7, 1996, revising 38 C.F.R. §§ 4.125 and 4.126 
(1996).  

The effect of these revisions was to change the diagnostic 
criteria for mental disorders from the DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS (DSM), third edition and the third 
edition, revised, to the fourth edition (DSM-IV).  The Court 
found that DSM-IV altered the criteria for assessing the 
adequacy of the stressor from an objective to a subjective 
basis.

The Court further found that where there was "undisputed, 
unequivocal" diagnoses of PTSD of record, and the Board did 
not make a finding that the reports were incomplete, the 
adequacy of the stressor had to be presumed as a matter of 
law.  (The concurring opinion goes further and states that 
the case also holds that where there is an "unequivocal" 
diagnosis of PTSD, the adequacy of the symptoms to support 
the diagnosis, as well as the sufficiency of the stressor, 
are presumed.  Id. at 153).

In West v. Brown, 7 Vet. App. 70 (1994), the Court held that 
the sufficiency of the stressor is a medical determination, 
and therefore adjudicators may not render a determination on 
this point in the absence of independent medical evidence.

In making a claim for service connection, the claimant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the in-
service disease or injury and the current disability as 
provided by competent medical evidence.  Caluza v. Brown, 
7 Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also 38 U.S.C.A. §§ 1110, 38 C.F.R. 
§ 3.303 (2000); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. 
App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  

The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The Court has held that a well-grounded claim for service 
connection for PTSD requires (1) medical evidence of a 
current PTSD disability; (2) medical or lay evidence 
(presumed credible for these purposes) of an in-service 
stressor; and (3) medical evidence of a link between service 
and the current PTSD disability.  Cohen v. Brown, 10 Vet. 
App. 128, 137 (1997); see Epps v. Brown, 9 Vet. App. 341, 
343-344 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd, 78 F.3d 604 (Fed. Cir. 1996).

For some factual issues, competent lay evidence may be 
sufficient.  However, where the claim involves issues of 
medical fact, such as medical causation or medical diagnoses, 
competent medical evidence is required.  Grottveit, 5 Vet. 
App. at 93.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).

Analysis

The Board must initially address the question of whether the 
claimant has presented evidence of a well-grounded claim of 
entitlement to service connection for PTSD.  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The 
evidence, in brief, shows that the veteran has reported he 
had to process machinery and other things that came in from 
Vietnam and saw the remains of veterans.  Private examiners 
have entered diagnoses of PTSD based upon the stressors 
described by the veteran.  

In view of these findings, the Board has concluded that the 
veteran's claim is not implausible, and thus is well 
grounded.  Therefore, the Board must determine if VA has a 
further obligation to assist him, more than it already has, 
in the development of the claim.

The veteran has not identified any additional, relevant 
evidence that has not already been requested and/or obtained.  
The Board notes that in compliance with the August 1997 
remand, the RO attempted to verify the veteran's stressors 
with the Commandant of the Marine Corps.  

Specifically, the RO asked the Commandant to verify whether 
the veteran's duties as a clerk entailed the duties that the 
veteran had described.  The RO submitted a letter in March 
1998 and again in October 1998.  The record reflects no 
response was received.  

In May 1999, the RO submitted a letter to the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) for 
such information.  In July 1999, the Department of the Navy, 
Marine Corps Historical Center, indicated the USASCRUR had 
forwarded the RO's letter to it and provided a copy of the 
Station's command chronologies covering 1974.  It noted that 
for it to submit additional evidence, payment of copies would 
be required.

In September 1999, the RO asked the Marine Corps Historical 
Center for additional information.  That same month, it wrote 
back, stating that they did not have the knowledge to make a 
determination as to whether the veteran's specialty was 
consistent with the exposure to the stressful events he had 
described.  It noted that such question should be referred to 
the Commandant of the Marine Corps.

The RO attached a note to the claims file, noting that to 
send another request to the Commandant would be to start the 
loop all over again, as two letters had gone unanswered.  

The Board thus finds that all relevant evidence necessary for 
an equitable disposition of the appeal has been obtained to 
the extent possible, and no further assistance is required to 
comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107.

After having carefully reviewed the evidence of record, the 
Board concludes the preponderance of the evidence is against 
the claim of entitlement to service connection for PTSD.  
Specifically, the Board has determined that the veteran's 
stressors have not been verified by any supporting evidence 
to warrant a finding that such stressors occurred.

The veteran stated he was subjected to objects that had 
remains of dead soldiers, which included the smell of burned 
bodies and burned blood.  

The RO has attempted to verify the stressors, which it has 
been unable to do.  Additionally, the veteran has not brought 
forth any corroborating evidence that such stressors 
occurred.  

The Court has held that the fact that a medical opinion was 
provided relating PTSD to events the veteran described in 
service could not constitute "credible supporting evidence" 
of the existence of the claimed noncombat stressor.  See 
Moreau v. Brown, 9 Vet. App. 389, 396 (1996).

Without credible supporting evidence that the claimed in-
service noncombat-related stressors actually occurred, the 
diagnoses of PTSD opined to be causally related to the 
claimed stressful in-service events are not supportable.

Each of the diagnoses of PTSD and the linkage of PTSD to 
service were based upon interviews with the veteran and on a 
history of stressors as related by him.  The Board is not 
bound to accept medical opinions which are based on history 
supplied by the veteran where that history is unsupported.  
See Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 
Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 
(1993); Guimond v. Brown, 6 Vet. App. 69 (1993).  Moreover, 
the Board is not required to accept a physician's diagnosis 
"[j]ust because a physician or other health care 
professional accepted the veteran's description of his 
[wartime] experiences as credible and diagnosed the veteran 
as suffering from PTSD."  West v. Brown, 7 Vet. App. 70, 77 
(1994) quoting Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).

In short, the sole supporting evidence that the alleged 
stressful events occurred are the veteran's own statements 
and notation of such experiences as recorded by medical 
professionals in connection with treatment and evaluation.  A 
noncombat veteran's lay testimony regarding in-service 
stressors is insufficient to establish the occurrence of the 
stressor and must be corroborated by credible supporting 
evidence that the claimed stressors occurred.  Cohen, 10 Vet. 
App. at 147.  

The Board also notes that credible supporting evidence of the 
occurrence of an in-service stressor cannot consist solely of 
after-the-fact medical nexus evidence.  See Moreau, 9 Vet. 
App. at 396.

In conclusion, the Board has determined that there is no 
credible supporting evidence that any of the claimed in-
service stressors reported by the veteran occurred.  See 38 
C.F.R. § 3.304(f); West v. Brown, 7 Vet. App. 70, 79-80 
(1994).

In light of the above, there is not an approximate balance of 
positive and negative evidence to which the benefit-of-the-
doubt standard applies; the preponderance of the evidence is 
against the claim of entitlement to service connection for 
PTSD, and the veteran's appeal is denied.  38 C.F.R. § 
3.304(f).


ORDER

The claim of entitlement to service connection for PTSD is 
denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

